PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,564
Filing Date: 16 Nov 2016
Appellant(s): Buyse et al.



__________________
Curtis R. Powell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Ground 1: Claims 1-3, 23-25, 30-36, 73-77, 79-83, and 86-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Ground 2: Claims 1-3, 23, 25, 30-37, 80-83, and 86-89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/769,864. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 77 of copending Application No. 16/695,420 is withdrawn.  Claim 77 of copending Application No. 16/695,420 was cancelled on 10 June 2021. 

(2) Response to Argument
Appellant argues on page 7 of the brief that the instant claims do not embrace pre-existing antibodies.  This is not agreed with.

Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. “Pre-existing antibodies” is considered to include naturally occurring antibodies found in biological samples as well as any known antibody (i.e. those recombinantly produced or engineered or developed using hybridoma technology or produced by immunization of animals).  That is, the claimed polypeptides comprising a VHH, a humanized VH, or a camelized VH must have reduced binding to any pre-existing antibodies relative to the polypeptide with V at position 89 and L at position 11 as recited in claim 1.  Appellant’s brief points to the disclosure on page 3, lines 20-24, of the specification:
It has also been described in the art (see for example WO 12/175741 and the references cited in the next paragraphs) that biological samples obtained from human subjects may contain (pre-existing) proteins or factors that are capable of binding to the exposed C-terminal region or end of an immunoglobulin variable domain (for example, the C-terminal region or end of an 1SVD or of a VH or VL domain in an ScFv or diabody).

These lines do not provide a limiting definition for “pre-existing antibodies” as recited in the claims.  These lines do not mention naïve human subjects as argued by appellant.  The claims do not have any limitations with respect to biological samples obtained from human subjects, naïve or otherwise.  In addition, claim 1 does not specify reduced binding in the C-terminal region or at the end of the ISVD.  The reduced binding of claim 1 could occur anywhere within the claimed polypeptide.  The claims are considered to include reducing all binding and not just aspecific binding.

For example, WO 2013/024059 states that “in sera from some healthy naive human subjects, pre-existing anti-VH autoantibodies are present that can bind both VH domain antibodies and VHH molecules, as well as anti-VL (eg Vkappa (VK)) autoantibodies that can bind VL molecules.", and that "the pre-existing ADAs that bind VH dAbs are similar to anti-hinge antibodies in that they bind IgG fragments but not those same sequences found in situ on intact IgG."

These lines provide an example but not a limiting definition for “pre-existing antibodies.”  The claims do not refer to pre-existing antibodies in sera from healthy naive human subjects or autoantibodies.
The claims must be given their plain meaning which includes any known antibody (i.e. those recombinantly produced or engineered or developed using hybridoma technology or produced by immunization of animals).  The plain meaning of “pre-existing” is existing at an earlier time.  “Pre-existing antibodies” are any antibodies in existence prior to the instant invention. This interpretation is not inconsistent with the use of the claim terms in the specification.  As set forth in MPEP 2111.01(II), it is improper to import claim limitations from the specification into the claims.  The originally filed specification and claims do not disclose or adequately describe polypeptides comprising a VHH, a humanized VHH, or a camelized VH with reduced binding to all pre-existing antibodies embraced by the claims.  
Appellant refers to In re Suitco Surface, Inc., 603 F. 3d 1255, 1260 (Fed. Cir. 2010).  In re Suitco concerned “material for finishing the top surface of the floor” where the PTO construction of this phrase was found to be unreasonable because the PTO construction allowed the finishing material to fall anywhere above the surface being finished rather than the final (i.e. top) layer.  The express language of the claim required the finishing material to be the top and final layer on the surface being finished.  This fact pattern can be distinguished from the instant 
Appellant refers to In re Sneed, 710 F 2d. 1544, 1548 (Fed. Cir. 1983).  In re Sneed concerned the characteristics of flexible plastic pipe and what met the limitation or definition of “flexible” and “pipe.” The claim at issue recited “flexible plastic pipe” with a diameter of substantially or approximately 2 inches.  Based on the evidence submitted and the specification disclosure, the court concluded that one of ordinary skill in the art would have considered both 1 ½ inch and 2 inch propylene pipe to be “flexible plastic pipe.”  This fact pattern can be distinguished from the instant application.  Appellant has submitted no evidence or affidavits establishing that the phrase “pre-existing antibodies” would have been understood by those of ordinary skill in the art at the time of the invention to be limited to the particular pre-existing antibodies from the sera of naïve human subjects argued by appellant.
Appellant states on page 9 of the brief:
One having ordinary skill in the art would understand that immunoglobulin single variable domains (including VHHs, humanized VHHs, and camelized VHs) and polypeptides comprising the same (as recited in the instant claims) are not found in biological samples obtained from naive human subjects.
Thus, the claims do not embrace pre-existing antibodies.
This statement is not understood.  This portion of the rejection under 35 USC 112, 1st paragraph, concerns adequate written description for “pre-existing antibodies.” The claimed polypeptides comprising VHHs, humanized VHHs, and camelized VHs must have reduced binding to a genus of “pre-existing antibodies.”  This genus is larger than the pre-existing antibodies argued by appellant.  These pre-existing antibodies are of unknown structure and binding characteristics.  The rejection does not state or imply that the claimed polypeptides comprising VHHs, humanized VHHs, and camelized VHs are themselves pre-existing 

Appellant argues on page 9 of the brief that the claims recite sufficient structure for the functional features recited therein.  This is not agreed with.
Appellant refers to page 7, line 17-19; page 48, lines 25-30; and page 56, lines 22-27.  These sections of the specification do not disclose that pre-existing antibodies bind to the C-terminal region of immunoglobulin variable domains at an epitope that comprises amino acids at Kabat positions 11, 89, 110, and 112.  Kabat positions 11, 89, 110, and 112 are not disclosed as forming an epitope as argued by appellant.  These sections state that binding of pre-existing antibodies/factors to a heavy-chain variable domain with an exposed C-terminal can be reduced by particular mutations at these positions.  They do not specify where binding is or is not occurring on the polypeptide.
Appellant refers to Exhibit 3 as providing a visual depiction of the immunoglobulin variable domain C-terminal region that is bound by pre-existing antibodies.  This graphic is not part of the original specification and does not form part of the disclosure for the instant application.
Claim 1 recites “the polypeptide has reduced binding to pre-existing antibodies relative to the polypeptide with V at position 89 and L at position 11.”  As discussed above, the “pre-existing antibodies” of claim 1 are not limited to antibodies found in sera or biological samples 
The claims embrace polypeptides comprising a VHH, a humanized VHH, or a camelized VH of largely unknown and undefined structure.  The antigen bound by the polypeptides of claim 1 are unknown and unspecified.  The claims lack an adequate written description for the claimed genus of polypeptides having the functional limitations of the claims.  At least for example, a VHH that binds serum albumin would not have been expected to bind a preexisting antibody to IL-6 irrespective of whether Kabat position 11 was L or V and irrespective of whether Kabat position 89 was L or V. This is because the CDRs required for antigen binding to serum albumin would not bind to IL-6.  At least for example, a VHH that binds serum albumin would have been expected to bind a pre-existing antibody to serum albumin irrespective of whether Kabat position 11 was L or V and irrespective of whether Kabat position 89 was L or V. This is because the CDRs required for antigen binding to serum albumin would still be present, and as argued by appellant, on the opposite side of the polypeptide molecule with respect to the mutated positions.  Adding a C-terminal extension to the VHH that binds serum albumin would not reduce binding to serum albumin irrespective of whether Kabat position 11 was L or V and irrespective of whether Kabat position 89 was L or V.  (See instant claim 30.)  This is because the CDRs required for antigen binding to serum albumin would still be present, and as argued by 

Appellant argues on page 11 of the brief that the specification provides adequate basis for the genus recited in claim 1’s negative limitations.  This is not agreed with.
Claim 1 has been substantively amended and now recites:
A polypeptide comprising a VHH, a humanized VHH, or a camelized VH, in which: the amino acid residue at position 89 is L and the amino acid at position 11 is V, wherein the positions are numbered according to Kabat numbering,
wherein the VHH, the humanized VHH, or the camelized VH comprises four framework regions (FW1, FW2, FW3 and FW4) and three CDRs (CDR1, CDR2 and CDR3),
wherein the polypeptide does not comprise a VHH, humanized VHH, or camelized VH having a CDR1 in which position 5 is G, a CDR2 in which position 2 is I and position 7 is G, and a CDR3 which ends with DY, and wherein the polypeptide has reduced binding to pre-existing antibodies relative to the polypeptide with V at position 89 and L at position 11.

Claim 1 as written excludes a genus of VHH, humanized VHH, or camelized VH which have CDR1 in which position 5 is G; a CDR2 in which position 2 is I and position 7 is G; and a CDR3 which ends with DY. 
The originally filed specification and claims do not disclose the negative limitations recited.  In fact, the original claims contain no limitations to particular CDRs and no limitations to the presence or absence of any particular amino acids within any CDRs.  The specification contains no disclosure with respect to the presence or absence of any particular amino acids within any CDRs. The identity of the amino acid at position 5 of CDR1, the identity of the amino acids at positions 2 and 7 of CDR2, and the identity of the amino acids at the end of CDR3 are not remarked upon or noted as being of any particular interest in the specification. 
In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).  In order to exclude an embodiment from a claim (a negative limitation), that embodiment must be positively disclosed in the originally filed specification.
As such the genus of VHH, humanized VHH, or camelized VH which have CDR1 in which position 5 is G; a CDR2 in which position 2 is I and position 7 is G; and a CDR3 which ends with DY must be positively disclosed in the originally filed specification. The positively disclosed genus must also possess the other limitations set forth in claim 1; namely, that the amino acid residue at position 89 is L and the amino acid at position 11 is V (using Kabat numbering).  This genus is not disclosed.
The originally filed specification and claims did not positively disclose this genus.  While there are specific sequences disclosed in the specification that meet these limitations (discussed below), the specification did not disclose the genus or the intent to exclude all VHH, humanized VHH, or camelized VH having these sequence limitations.  Appellant’s claims do not exclude only the specific sequences disclosed in the specification that meet these limitations.
Appellant argues that sufficient description of a genus requires the disclosure of either (i) “structural features common to the members of the genus so that one of skill can ‘visualize or recognize’ the members of the genus;’ or (ii) “a representative number of species falling within the scope of the genus.”  Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F. 3d 1336, 1360 (Fed. Cir. 2010).  The originally filed specification and claims provide neither.

With respect to Exhibit 7, the alignment and analysis of the particular sequences in this exhibit are not disclosed in the instant specification and so appellant’s conclusions as to visualizing and recognizing the members of the genus are specious.  One of ordinary skill in the art would not have visualized the sequence alignments presented in Exhibit 7 or visualized or recognized the excluded genus following a fair reading of the originally filed specification.  The originally filed specification does not direct or instruct one of ordinary skill in the art to perform any analysis to identify the amino acid positions corresponding to CDR1, CDR2, and CDR3 and focus on the amino acid present at position 5 of CDR1, at positions 2 and 7 of CDR2, and at the end of CDR3. 
The genus that claim 1 excludes is not positively recited in the specification.  Claim 1 and the dependent claims lack basis in the specification and constitute new matter.

Appellant asserts on page 15 of the brief that the specification discloses 90 species falling within the genus and points to SEQ ID NOS: 334, 338-351, 370, 374-387, 388, 392-405, and 685-729.  This is not agreed with. 

As acknowledged by appellant, SEQ ID NOS: 370, 374-387, and 685-693 have the same CDRs.  (See page 16 of the brief.)  Each of SEQ ID NOS: 374-387 is a variant of the same reference immunoglobulin single variable domain (ISVD) sequence, SEQ ID NO: 370.  Figure 18B lists the reference sequence SEQ ID NO: 370 and its CDR sequences (SEQ ID NOS: 371-373).  Figure 18B delineates the mutations to the reference sequence SEQ ID NO: 370 that are present in SEQ ID NOS: 374-387.  Only SEQ ID NOS: 381, 382, and 383 fall within the genus 
As acknowledged by appellant, SEQ ID NOS: 388, 392-405, and 694-729 have the same CDRs.  (See page 17 of the brief.)  Each of SEQ ID NOS: 392-405 is a variant of the reference sequence, SEQ ID NO: 388.  Each of these sequences is a variant of the same reference immunoglobulin single variable domain (ISVD) sequence, SEQ ID NO: 388. Figure 19 lists the reference sequence SEQ ID NO: 388 and its CDR sequences (SEQ ID NOS: 389-391).  Figure 19 delineates the mutations to the reference sequence SEQ ID NO: 388 that are present in SEQ ID NOS: 392-405.  Only SEQ ID NOS: 399, 400, and 401 fall within the genus excluded by claim 1.  Each of these sequences has V at Kabat position 11, has L at Kabat position 89, and has the CDR limitations as required by instant claim 1.  SEQ ID NOS: 400 and 401 have additional mutations found in at least dependent claim 2 where Kabat position 110 is K or Q.  The base sequence SEQ ID NO: 388 and SEQ ID NOS: 392-398 and 402-405 do not possess V at Kabat 
The disclosure of SEQ ID NO: 345 and the structurally related variants of SEQ ID NOS: 345-347 that bind TNF, SEQ ID NO: 381 and the structurally related variants of SEQ ID NOS: 382-383 that bind c-Met, and SEQ ID NO: 399 and the structurally related variants of SEQ ID NOS: 400-401 that bind RANK-L are not a representative number of species falling within the genus disclaimed.  Note that the polypeptide comprising a VHH, a humanized VHH, or a camelized VH as recited in claim 1 can bind to any target, not just TNF, c-Met, or RANK-L.  Note that the polypeptide comprising a VHH, a humanized VHH, or a camelized VH as recited in claim 1 can have highly variant CDR1 amino acid structure at positions other than position 5, highly variant CDR2 amino acid structure at positions other than positions 2 and 7, and highly variant CDR3 amino acid structure at position other than the final two amino acids.  The examples pointed to by appellant are not representative of the scope of the genus that is being excluded in the claims.  
Appellant states on page 17 of the brief that SEQ ID NOS: 685-729 are polypeptide comprising multiple VHHs, humanized VHHs, or camelized VHs linked with 9GS linkers.  Figure 28B discloses SEQ ID NOS: 685-693.  The identity of the individual VHH or VH 
Again, with respect to Exhibit 7, the alignment and analysis of SEQ ID NOS: 685-729 presented therein is not disclosed in the instant specification. One of ordinary skill in the art would not have visualized the sequence alignments presented in Exhibit 7 or visualized or recognized the excluded genus following a fair reading of the originally filed specification.  The 
It is noted that claim 1 only positively recites that the polypeptide has one VHH, humanized VHH, or camelized VH.  The claims do not require multiple VHH, humanized VHH, or camelized VH.  Claims 80-81 are directed to a fusion protein comprising at least one polypeptide of claim 1.  SEQ ID NOS: 685-729 do not support the genus of fusion polypeptides encompassed by claims 80-81.  At least for example, there are no examples where the second VHH, humanized VHH, or camelized VH (which can bind any target) binds a target such as von Willebrand factor (vWF).
A representative number of species falling within the genus that claim 1 (for a single VHH, humanized VHH, or camelized VH) and claims 80-81 (for fusion proteins having more than one polypeptide comprising a VHH, humanized VHH, or camelized VH) exclude are not disclosed in the specification.  Claim 1 and the dependent claims lack basis in the specification and constitute new matter.
SEQ ID NOS: 345-347 (binding TNF); SEQ ID NOS: 381-383 (binding c-MET); and SEQ ID NOS: 399-401 (binding RANK-L) are embodiments within the genus of VHH, humanized VHH, or camelized VH excluded by claim 1.  The claims could exclude the entirety 
	It is maintained that the genus of polypeptides having the CDR1, CDR2, and CDR3 sequence characteristics of  “a VHH, humanized VHH, or camelized VH having a CDR1 in which positions 5 is G; a CDR2 in which position 2 is I and position 7 is G; and a CDR3 which ends with DY” where the polypeptides also have V at Kabat position 11 and L at Kabat position 89 is not positively disclosed in the originally filed specification and claims.  As this genus is not positively disclosed, it cannot be excluded with a negative limitation.  
	With respect to claim 2, 23, and 24, none of the sequences argued by appellant have all of the attributes of the previous paragraph and I, A, K or Q at position 110 and/or F, K, or Q at position 112.  With respect to claims 25 and 34, none of the sequences argued by appellant have all of the attributes recited in the previous paragraph and A at position 14.  With respect to claim 73, none of the sequences argued by appellant have all of the attributes recited in the previous paragraph and A at position 14; A at position 41; Q and 108; and K or Q at position 112.  With respect to claims 31-33, the only C-terminal endings in the sequences present in the sequences relied upon are VTVSS, VKVSS, and VQVSS.   With respect to the C-terminal extension sequences in dependent claims 30-33, 77, 81, and 86-91, none of the sequences argued by appellant have all of the attributes of the previous paragraph in addition to these C-terminal extension sequences such that they are positively disclosed VHHs, humanized VHHs, or camelized VHs that have all of these structural features in combination with the limitations of claim 1 such that they can then be excluded.  


Appellant points to Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356 (Fed. Cir. 2015); Nike, Inc, v. Adidas AG, 812 F.3d 1326, 1347 (Fed. Cir. 2016); In re Johnson, 558 F.2d 1008, 1019 (CCPA 1977); and Santarus, Inc, v. Par Pharm., Inc., 694 F.3d 1344 (Fed. Cir. 2012).  The Nike decision references Inphi.  No heightened standard of review for written description support of negative limitations has been applied with respect to the instant claims.
Inphi concerned whether properly describing alternative features without articulating advantages or disadvantages of each feature can constitute a “reason to exclude” under the standard articulated in Santarus.  The decision references In re Johnson.  The negative limitation in Santarus “wherein the composition contains no sucralfate” was accompanied by a specification disclosure of disadvantages to sucralfate and advantages for omeprazole (a claimed element) thereby providing basis to exclude.  Following Santarus, the instant specification discloses no advantages or disadvantages for any particular amino acid present or absent at position 5 of CDR1; positions 2 and 7, respectively, of CDR2; and amino acids at the end of CDR3.  The instant specification discloses no reason to exclude the genus disclaimed in claim 1.  With respect to the negative limitation in Inphi excluding DDR chips that are not CAS, RAS or bank address signals, these were found to be alternate features that were properly described and could be excluded because various parts of the specification (including Table 2 and Figure 9A) were considered supportive for excluding them.  Following Inphi, the claimed CDR limitations are not remarked upon or noted as being of any particular interest in the specification or disclosed as being specifically excluded.  In contrast to the excluded DDR chips in Inphi, the instant claims are not disclaiming discrete and complete elements such as excluding the entirety 
The Nike decision concerned the limitation of “flat knit edges free of surrounding textile structure such that the flat knit edges are not surrounded by textile structure from which the textile element must be removed.”  The court doubted that this limitation was properly characterized as a negative limitation.  Nevertheless, the court found that the written description, including the figures, of the ‘011 patent at issue supported this limitation.  This is not the case with respect to the instant claims. 
Appellant’s arguments on pages 21-22 of the brief regarding “the purpose of the invention to provide improved heavy chain immunoglobulin variable domains that…are less prone to be bound by pre-existing antibodies” are not persuasive.  The intent of the invention does not provide basis or support for disclaiming the genus of polypeptides as in claim 1.  Intent does not positively describe the genus such that it can be excluded.  Intent does not provide a representative number of species falling within the scope of the genus.  
The CDRs set forth in Figures 17B, 18B, and 19 are not representative of all CDRs excluded by claim 1.  See also pages 16-17 of appellant’s brief.



CDRs from Figure 17B:

CDR1 = TADMG
CDR2 = RISGIDGTTYYDEPVKG
CDR3 = PRYADOWSAYDY
CDRs from Figure 18B:

CDR1 = DYAIG
CDR2 = SISSTYGLTYYADSVKG
CDR3 = TPIGLIGLDAYEYDY



CDR1 = SYPMG
CDR2 = SITGSGGSTYYADSVKG
CDR3 = YIRPDTYLSRDYRKYDY

Again, the polypeptide comprising a VHH, a humanized VHH, or a camelized VH as recited in claim 1 can have highly variant CDR1 amino acid structure at positions other than position 5, highly variant CDR2 amino acid structure at positions other than positions 2 and 7, and highly variant CDR3 amino acid structure at position other than the final two amino acids.  These three sets of CDRs are not representative of the scope of the genus that is being excluded in the claims.  They are not representative of all sets of CDRs having the characteristics recited in claim 1.  The claims are excluding subparts of ISVD CDR sequences where these subparts (i.e. the highlighted and bolded amino acids in the CDRs) are not disclosed as being alternate features or of any particular interest. The instant claims are not excluding complete CDR sequences.  They are excluding particular amino acids at multiple particular positions within CDRs that have not been disclosed as being of interest.  The originally filed specification and claims in this application did not disclose a formula for VHHs, humanized VHHs, or camelized VHs where CDR1 position 5, CDR2 positions 2 and 7, and the last two positions of CDR3 positions could each be selected from a specifically disclosed set while having 11V and 89L (all according to Kabat numbering).

Appellant’s arguments with respect to Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 107 U.S.P.Q.2d 1457 on pages 23-24 of the brief are unpersuasive.

 Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 107 U.S.P.Q.2d 1457 affirmed that the claims of U.S. Patent No. 7,713,723 (“the ’723 patent”) were invalid for failing to satisfy the written description requirement under 35 U.S.C. § 112.  Novozyme worked backward from a knowledge of the DuPont U.S. Patent No. 7,541,026 claims (by hindsight) to derive written description support for their ‘723 claims from “an amalgam of disclosures plucked selectively from their 2000 application.”  Novozyme then sued DuPont for infringement.  The CAFC stated that “viewing the matter from the proper vantage point ‘of one with no fore-knowledge of the specific compound,’ we agree with the district court that the particular variants claimed in the ′23 patent lack meaningful support in the written description of the 2000 application.”  The CAFC stated that taking the Novozyme claims as a whole “rather than the sum of their individual limitations, nothing in the 2000 application indicates that Novozymes then possessed what it now claims.”  The current claims in the instant application lack meaningful written description support for the same reasons.  The originally filed specification and claims do not convey with reasonable clarity that applicant possessed what it now claims.  
Appellant argues that the specification discloses a number of polypeptides comprising a VHH, a humanized VHH, or a camelized VH that meet the structural and functional limitations of the claims.  Disclosure of these polypeptides does not provide support or basis for excluding the recited genus or subset of polypeptides comprising a VHH, a humanized VHH, or a camelized VH having the CDR structural characteristics recited in claim 1.


The instant specification does not disclose the genus or a representative number of species that are positively recited in the specification such that the genus may be explicitly excluded by the claims.  The claimed polypeptides are not adequately described.  The claims constitute new matter.

Ground 2: Claims 1-3, 23, 25, 30-37, 80-83, and 86-89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/769,864. 
Appellant’s brief provided no argument with respect to this ground of rejection.  Appellant’s brief states that they will file a terminal disclaimer over U.S. Patent No. 10,968,271 if the instant claims are found otherwise allowable.
Application No. 15/769,864 issued as U.S. Patent No. 10,968,271 on 6 April 2021.  This was after the 11 December 2020 date of the final rejection. 



For the above reasons, it is believed that the rejections should be sustained.


/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
Conferees:

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.